IN TI'[E UNITED STATES DISTRICT COURT_UV-"- _ ‘_.___
SOUTHERN DISTRICT OF GEORG]_A ne j r;-_,] i_____' §H ky 57
SAVANNAH DIVISION

UNITED STATES OF AMERICA, ex rel.
ROBERT W. BA.RKER and COMPLETE

)
)
SITEWORK SERVICES, LLC, )
)
Plaintiif, )
) Civil Action No. 4:17-cv-241
v. )
)
ARCHER WESTERN ) UNDER SEAL
CONSTRUCTION, LLC, )
)
Defendant. )

ORDER
Upon consideration of the motion filed by the United States to unseal this qui
tam pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), IT IS HEREBY
ORDERED THAT:

1. The Relators’ Amended Complaint, this Order, the Government’s motion
to lift seal, and the Government’s Notice Of Election to Decline
Intervention be unsealed and served upon the Defendant by the Relator;

2. All other documents filed by the Government shall remain under Seal
unless further ordered by the Court;

3. The seal be lifted as to all other matters occurring in this action after the
date of this Order;

4. The parties shall serve all pleadings and motions filed in this action,
including supporting memoranda, upon the Governrnent, as provided for

in 31 U.S.C. § 3730(c)(3). The Govern.ment may order any deposition

Dated:

transcripts and is entitled to intervene in this action, for good cause, at

any time;

5. The parties shall serve all notices of appeal upon the Governinent;

6. All orders of this Court shall be sent to the Government; and

7.

Should the Relators or Defendant propose that this action be dismissed,
settled, or otherwise discontinued - except by voluntary dismissal Without
prejudice by the relator, to Which the Govermnent has already consented -
the Court Will solicit the Written consent of the Governroent before ruling

or granting its approval.

sTATEs DISTRICT COURT
OUT RN DISTRICT OF GEORGIA
/ - )5* »-/ 7

